Citation Nr: 0931335	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's right knee arthrotomy residuals with medial 
meniscal tear excision residuals, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a chronic left knee disorder and 
denied an increased disability evaluation for the Veteran's 
right knee arthrotomy residuals with medial meniscal tear 
excision residuals.  In March 2004, the Veteran was afforded 
a hearing before a Veterans Law Judge.  In July 2004, the 
Board determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to 
service connection for a chronic left knee disorder and 
remanded the Veteran's claims to the RO for additional 
action.  

In October 2005, the Veteran was informed that the Veterans 
Law Judge who had conducted his March 2004 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The Veteran did not respond to the Board's notice.  
In May 2006, the Board denied an increased evaluation for the 
Veteran's right knee disability and remanded the issue of 
service connection for a chronic left knee disorder to the RO 
for additional action.  The Veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In October 2006, the Court granted the Secretary of the 
Department of Veterans Affairs' (VA) Motion for Remand; 
vacated that portion of the May 2006 Board decision which 
denied an increased evaluation for the Veteran's right knee 
disorder; and remanded the Veteran's appeal to the Board for 
additional action.  In January 2007, the Board remanded the 
issue of the Veteran's entitlement to an increased evaluation 
for his right knee disability to the RO for additional 
action.  

In September 2008, the Board remanded the issues of service 
connection for a left knee disorder and an increased 
evaluation for the Veteran's right knee disability to the RO 
for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.  


REMAND

In a written statement received by the Board in July 2009, 
the Veteran advanced that a "new exam at [the] Saginaw V.A. 
determ[in]ed me to be wheelchair bound."  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA which could potentially be 
helpful in resolving the Veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment at the Saginaw, 
Michigan, VA medical facility after 
September 2008, not already of record, be 
forwarded for incorporation into the 
claims files.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic left knee disorder and an 
increased evaluation for his right knee 
arthrotomy residuals with medial meniscal 
tear excision residuals with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2008) and the Court 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  They should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

